SPRAGUE, District Judge,
charged the jury in full upon the law applicable to the case. He said the word “assault,” in the indictment, carried with it the allegation of illegality. It required proof of an unjustifiable offer, or attempt, to do bodily harm to another; but that malice was not an ingredient in this offence, and need not be proved. The burden of proof did not shift. It was on the government, throughout, to establish the fact of an unjustifiable use of the weapon. If the jury were in reasonable doubt, on all the evidence, as to the guilt, they must acquit. On the main question, he ruled that the master of a vessel has not only the right, which every man has, of self-defence against impending danger to himself or his property, but he has also the right to defend his authority. It is his duty to maintain the supremacy of lawful authority orer the crew who rise against it. The law requires that he should use no more force than is necessary to accomplish the end. The law is tender of human life. It does not allow the use of deadly weapons, except from necessity. That necessity, however, is not limited to mere personal self-defence. The master of a ship is not bound to surrender his command, in order to avoid a conflict with the crew, but may defend his authority against illegal violence, and may use such force as is necessary for that purpose, and, in some eases, he may use such force as appears to be necessaiy. If, from the grossly mutinous and menacing misconduct of the men, he, as a man of ordinary firmness, has good reason to believe, and does believe, that the use of a deadly weapon is necessary to protect his authority as master, and to prevent his being deprived by force and violence, of the lawful exercise of his command, he will be justified in using a deadly weapon, although it should subsequently appear, that the necessity was apparent only and not real. As such necessity alone justifies the use of deadly weapons, so it measures the extent of such use. Milder measures must be adopted, whenever they can be with safety. The master must not act from passion, or the pride of command, or the ambition to gain a reputation for energy and promptness, or from that timidity or unmanly fear which does not belong to men of ordinary firmness. It is the duty of the jury to take into consideration all the evidence, to determine from this what the circumstances were, as they presented themselves to the master, at the time, and to apply to his conduct the test that has been laid down.
The jury returned a verdict of not guilty.